350 S.E.2d 912 (1986)
83 N.C. App. 520
WXQR MARINE BROADCASTING CORPORATION
v.
JAI, INC., Harry Bhulabhai, C.N. Burtel and Raymond Burtel.
No. 864DC322.
Court of Appeals of North Carolina.
December 16, 1986.
*913 Robert W. Detwiler, Jacksonville, for plaintiff-appellee.
Samuel S. Popkin, Popkin & Associates, Jacksonville, for defendants-appellants.
PHILLIPS, Judge.
Before addressing the defendants' sole assignment of error we note with disapprobation the dilatory, evasive course that defendants have followed in defending this case. Litigants in this state are required to respond to pleadings, interrogatories and requests for admission with timely, good faith answers. They may not deny an allegation generally when part of it is known to be true. Rule 8(b), N.C. Rules of Civil Procedure. Pleadings not made in the good faith belief that they are supportable are sham pleadings that can be stricken. Rule 11, N.C. Rules of Civil Procedure. Nor may parties unduly delay or impede their adversaries in their search for relevant information and admissions by professing to be ignorant of what can be learned by reasonable effort. When a party claims not to have enough information *914 to forthrightly answer a request for admission, good faith and Rule 36(a) of the N.C. Rules of Civil Procedure requires the claimant to state that reasonable inquiry was made. Yet although the defendants were familiar with the statements contained in the requests for admission and had answered them once when stated in the complaint, they let the time for answering them expire and then moved for an extension of time without stating even a semblance of a valid reason, which they could not state, of course, if their answer to the complaint was made in good faith; and upon eventually answering the requests 93 days after they were served defendants claimed not to have enough information to admit or deny most of them but did not state, as Rule 36(a) requires, that they had made a reasonable attempt to ascertain the truth or falsity of the requests. Defendants' conduct was clearly dilatory and obstructive and the trial judge could have justifiably imposed sanctions had he seen fit to do so. Too, though no documentary proof of the status of the defendant JAI, Inc. is recorded since that defendant filed several papers with the court in that name we question the candor of defendants' denial that JAI, Inc. is even a corporation, which is the effect of their unqualified denial that JAI, Inc. is a corporation organized under North Carolina law with its principal place of business in Onslow County.
Defendants' assignment of error that the court erred in entering summary judgmentis based only upon exceptions taken to the court's conclusions of law and judgment. They did not except to any of the court's findings of fact, which conclusively establish that the defendants owe plaintiff $4,536. The court's conclusions of law and judgment, that plaintiff is entitled to recover $4,536 of the defendants, simply follows the findings of fact, as inexorably as night follows day, and defendants do not argue otherwise. What they argue is that the court erred in entering summary judgment before their motions to extend the time for answering the requests for admission were ruled on. Leaving aside the untimeliness of the motions and defendants' failure to state a justifiable reason for delaying their answers, this argument is frivolous for at least two reasons: First, it was not made in the trial court and thus is supported by no exception or assignment of error. Rule 10(a), N.C. Rules of Appellate Procedure. Second, when summary judgment was entered the motions were moot and there was nothing to hear under them because the only extension of time that they sought expired five weeks before the hearing was held and four weeks before the answers were filed.
Affirmed.
PARKER and COZORT, JJ., concur.